I entertain no doubt but that the note on which this action is brought is negotiable. Had it been payable on the contingency only of the building of the house, it would have been otherwise. But whether the house is built or not, it is payable at a particular time, and that time is ascertained from the fact of the note, and for that reason it is (461) negotiable. See Chitty on Bills, 345, 376.
PER CURIAM.                                                Affirmed.
Cited: Watson v. Bledsoe, 60 N.C. 252; Bank v. Bynum, 84 N.C. 28;Bank v. Michael, 96 N.C. 58; Cotton Mills v. Dunston, 121 N.C. 16. *Page 259